O’BRIEN, P.J.,
Plaintiffs Elmer and Geraldine Claypoole have filed a petition for leave to file an amended complaint to include a claim for punitive damages.
Plaintiffs Claypoole’s original complaint was a negligence claim seeking compensatory damages for medical expenses, lost wages, pain, suffering and inconven-ience. Plaintiffs Claypoole now seek to amend the complaint to include a claim for punitive damages on the grounds defendant Sallie Elaine Miller’s alleged conduct of falling asleep while operating her automobile constitutes reckless, wanton and outrageous conduct. Plaintiffs Claypoole contend defendant Miller, in her deposition, establishes she was operating her automobile in an unsafe manner when she knew she was physically exhausted. Defendant Miller stated during the deposition she had fallen asleep and had problems operating her automobile twice before falling asleep a third time and colliding with plaintiffs Claypoole’s vehicle.
*528The Superior Court of Pennsylvania has stated: “[i]t is impossible to fathom how one who falls asleep while operating an automobile, thus blindly propelling thousands of pounds of steel and glass at tens of miles per hour, cannot be guilty of a degree of negligence beyond mere ‘absence of ordinary care.’ ” See Commonwealth v. Cathey, 435 Pa. Super. 162, 166, 645 A.2d 250, 251 (1994).
The Superior Court goes on to characterize driving an automobile and falling asleep, thereby posing a menace to other drivers, as reckless driving and demonstrates a careless disregard for the safety of persons and property. See id. at 167-68, 645 A.2d at 251-52.
In the present case, defendant Miller states she knew she was having problems staying awake while operating her automobile. In fact defendant Miller explains she stopped her vehicle twice prior to the accident and attempted to wake herself up. Knowing that she was falling asleep or having trouble staying awake, defendant Miller continued to operate her automobile until she finally allegedly fell asleep and collided with plaintiffs Claypoole’s automobile.
The court finds a jury could reasonably interpret defendant Miller’s actions of operating a vehicle when she knew she was having trouble staying awake as reckless, wanton and outrageous conduct. Therefore, the court concludes plaintiffs Claypoole, after discovering additional facts and information from defendant Miller during her deposition, should have the opportunity to amend their complaint to include a claim for punitive damages.
*529ORDER
And now, November 15, 1999, the court hereby orders plaintiffs Claypoole’s petition for leave to file an amended complaint is granted.